Citation Nr: 0110382	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  98-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 1995 
for entitlement to special monthly compensation on account of 
loss of bladder and anal sphincter control.

2.  Whether the September 1971 RO decision was clearly and 
unmistakably erroneous for failure to grant entitlement to 
additional special monthly compensation on account of loss of 
bladder and anal sphincter control.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his mother


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from January 1970 to July 
1971.

This appeal arises from a July 1997, Department of Veterans 
Affairs (VARO), St. Petersburg, Florida rating decision, 
which denied the appellant entitlement to an effective date 
prior to July 14, 1995 for entitlement to special monthly 
compensation on account of loss of bladder and anal sphincter 
control, and found that the September 1971 RO decision was 
not clearly and unmistakably erroneous for failure to grant 
entitlement to additional special monthly compensation on 
account of loss of bladder and anal sphincter control.

The Board remanded the appellant's claim in a January 1999 
decision for the issuance of a Statement of the Case.  The 
case has now been returned for further adjudication.  
However, a board hearing was conducted before the undersigned 
in December 2000 at which time the appellant submitted 
additional evidence on appeal.  In light of the equivocal 
testimony regarding his desire to waive review by VARO at his 
hearing, and in order to assure the appellant every due 
process consideration, the Board finds that there has been no 
waiver of the appellant's procedural right to have this new 
evidence first reviewed by VARO, pursuant to 38 C.F.R. 
§ 20.1304(c) (2000).  This additional evidence is referred to 
VARO for readjudication of the issues on appeal with 
consideration of the additional evidence.

The appellant's claim is therefore REMANDED to VARO for the 
following action:

VARO should readjudicate the above issues 
on appeal with consideration of the 
additional evidence.  VARO should 
accomplish any procedural or evidentiary 

development suggested by the association 
of the evidence with the claims folder.  
If VARO continues to deny the appellant's 
claim, it should furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



